DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-10 and 13-19 in the reply filed on 17 August 2022 is acknowledged.
Claims 1-5, 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PREPARING THERMAL-MOISTURE COMFORTABLE POLYESTER FDY.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 6, lines 1-2, the expression “the thermal-moisture comfortable polyester FDY” does not have clear and proper antecedent basis in the claim.
             In claim 6, line 2, the expression “of claim 1” renders the claim indefinite because claim 1 has been withdrawn from consideration pursuant to a requirement for restriction.
             In claim 6, line 2, the expression “the spinneret” does not have clear and proper antecedent basis in the claim.
             In claim 6, line 5, the expression “the matting agent” does not have clear and proper antecedent basis in the claim.
             In claim 13, line 2, the expression “the cruciform monofilament” does not have clear and proper antecedent basis in the claims.
             In claim 13, line 3, the expression “the circular monofilament” does not have clear and proper antecedent basis in the claims.
             In claim 16, line 3, the expression “the matte mixture” does not have clear and proper antecedent basis in the claims.
Allowable Subject Matter
Claims 6-10 and 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a process of making a thermal-moisture comfortable polyester FDY (I.e., fully drawn yarn) by the steps of metering, extruding through a spinneret, cooling, oiling, drawing, heat-setting and winding, including an oiling agent containing 67.30 wt% - 85.58 wt% of a crown ether (as recited in claim 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (CN 103015171 A) teaches an oiling agent containing a crown ether. Ji et al (CN 106637442 A) teaches a spinneret including round-shaped holes and irregular-shaped holes (including cross-shaped holes).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742